           Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 1 of 8



                   BEFORE THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION


MARY ANN ELLIS                           )
9530 Perrin Beitel Rd.                   )
San Antonio, Texas 78217,                )
                                         )
                    Plaintiff,           )
                                         )
       - v. -                            }           Civil Action No. 5:18-cv-1219
                                         )
BLUEBONNET VENISON FARMS,                )
INC., General Partner, 610 East Market, )
Unit 3303, San Antonio, Texas 78205, dba )
                                         )
BLUEBONNET VENISON FARMS,                )
INC., 200 Patterson Avenue, Apt. 608,    )
San Antonio, Texas 78209, dba            )
                                         )
BLUEBONNET FOODS, L.P., a Texas )
Partnership, dba GOODHEART BRAND )
SPECIALTY MEATS,                         )
11122 Nacogdoches Road                   )
San Antonio, Texas 78217,                )
                                         )
                    Defendant(s).        )


              PLAINTIFF’S INITIAL COMPLAINT OF DISCRIMINATION

                                      I.      Introduction

1.     Comes now, the Plaintiff Mary A. Ellis, through her undersigned counsel, to file her

formal Complaint alleging discrimination against GoodHeart Brand Specialty Meats (hereinafter

referred to as the Defendant). The Plaintiff alleges that she was subjected to hostile working

conditions then wrongfully terminated when the Defendant discriminated against the Plaintiff

because of her national origin (African-American), gender (female) and age (over the age of 40

years old). Effectively, the Plaintiff has ninety (90) days, up to and including November 25,
           Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 2 of 8



2018, to file her instant Complaint. See attached copy of the Equal Employment Opportunity

Commission’s (EEOC) Right to Sue Notice received on August 27, 2018. (Ex. 1).

                                       II.          Jurisdiction

2.     Paragraph 1 is hereby incorporated directly into and/or by implication where necessary in

the reading and interpretation of the following allegation(s):

3.     This Court is vested with subject matter and in personam jurisdiction pursuant to Title

VII of the Civil Rights Act of 1964 as amended, the Age Discrimination in Employment Act , as

amended., (ADEA), and Title 42 § 2000e-5(f).

                                             III.     Venue

4.     Paragraphs 1 through 3 are hereby incorporated directly, indirectly and/or by implication

where necessary in the reading and interpretation of the following allegation(s):

5.     Venue is proper because all of the incidents of discrimination alleged by the Plaintiff

occurred within the Western District of Texas, San Antonio, Texas.

                                             IV.      Parties

6.     Paragraphs 1 through 5 are hereby incorporated directly, indirectly and/or by implication

where necessary in the reading and interpretation of the following allegation(s):

7.     The Plaintiff Mary A. Ellis, is an African American female over 40 years old and is a

member of the suspect group protected by the Federal Statutes at Title VII of the Civil Rights Act

of 1964, as amended and the ADEA. The Plaintiff is a former employee of the Defendant(s) and

may be served with motions and pleadings through her undersigned counsel’s address at 1911

Guadalupe, San Antonio, Texas 78207, telephone number (210) 231-0112.

8.     The Defendant GOODHEART BRAND SPECIALTY Meats, 11122 Nacogdoches Road,

San Antonio, Texas, 78217 can be served through its Registered Agent Amalia B. Palmaz



                                                     2
             Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 3 of 8



located at 11122 Nacogdoches, San Antonio, Texas 78217.

       Defendants relationship to each other is: BLUEBONNET VENISON FARMS, INC., is a

General Partner located at 610 East Market, Unit 3303, San Antonio, Texas 78205, dba;

BLUEBONNET VENISON FARMS, INC., 200 Patterson Avenue, Apt. 608, San Antonio,

Texas 78209, dba; BLUEBONNET FOODS, L.P., a Texas Partnership, dba GOODHEART

BRAND SPECIALTY MEATS located at 11122 Nacogdoches Road San Antonio, Texas 78217.

All the Defendants filings cite Ms. Agent Amalia B. Palmaz as their Registered Agent.

                                    V.      Procedural History

9.     Paragraphs 1 through 8 above are hereby incorporated herein directly and/or indirectly by

reference and/or implication.

10.    The Plaintiff has exhausted her administrative remedies and is now before the Court for a

de novo review of the EEOC’s administrative decisions in her underlying complaint of hostile

working conditions and wrongful termination via discrimination before the EEOC. The EEOC

made no findings as to the Plaintiff’s allegations of racial, color, national origin (African

American), age and retaliation (hostile working conditions) and wrongful termination.

                                      VI.     Operative Facts

11.    Paragraphs 1 through 10 above are hereby incorporated herein directly and/or indirectly

by reference and/or implication.

12.    The undisputed facts before the Court are:

       a.      The Plaintiff names Mr. Tom Christensen, Chief Operating Officer (COO), Ms.

Janelle Parr, Human Resources Director, Ms. Crystal Ojeda, Ms. Olga Wilson and Mr. Scott,

Human Resources Officer(s), as the responsible management officials (RMO) in the Plaintiff’s

Complaint.



                                                  3
            Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 4 of 8



       b.      On or about January 6, 2017, Plaintiff, an African American female, over 40 years

old and in good standing was hired by Mr. Arnold Cardenas, Human Resources (HR) Director as

a door monitor for GoodHeart Brand Specialty Meats in the San Antonio, Texas processing

plant. Mr. Cardenas explained to Plaintiff all of the responsibilities in her Position Description.

Plaintiff explained to Mr. Cardenas that she had previously had a back injury and could not do

heavy lifting. Mr. Cardenas assured Plaintiff that there was no heavy lifting involved in her job.

       c.      On or about the second week of January 2017, Ms. Penny Burke and Ms. Oralia C

(Complainant does not recall this supervisor’s last name), coworkers verbally abused Plaintiff in

front of other co-workers. Both Ms. Burk and Ms. Oralia complained to Plaintiff that she was

issuing out too many Personal Protective Equipment (PPE) safety supplies to the employees.

Plaintiff reported this to Ms. Janelle Parr, HR. Whereupon, Plaintiff explained to Ms. Parr that

she had also observed Ms. Burk hiding safety supplies in her employees’ clothes bins.

       d.      In April 2017, the Plaintiff reported to Mr. George Puente, nightshift Supervisor

that she was running out of safety supplies.

       e.      In May 2017, the Plaintiff was repeatedly moved back and forth from one side of

the plant to the other with no explanation as to why. Plaintiff asked HR personnel if Plaintiff’s

being moved was racially motivated as she was the only black person being constantly moved.

       f.      On or about May 15, 2017, Plaintiff was directed by Mr. Doyle Miller, HR

Director to meet with Ms. Linda Drassen, HR from HR Consulting Services, Ms. Drassen

attempted to convince the Plaintiff that her treatment, including other employee’s harassment

and constantly being moved was not racially motivated.




                                                 4
            Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 5 of 8



       g.      On June 8, 2017, Plaintiff received a chemical burn to her left hand while pouring

an unidentified chemical into a boot wash tray as ordered. Plaintiff immediately reported the

burn incident to Mr. George Puente, night shift Supervisor.

       h.      On June 20, 2017, the Defendant(s) sent the Plaintiff to the Texas Med Clinic

located at 410 and Nacogdoches Rd. Plaintiff is still receiving medical treatment for that

chemical burn she suffered on June 8, 2017, following her Position Description.

       i.      On or about September 8, 2017, Plaintiff was informed that her job requirements

had changed. (Ex. 2).

       j.      On or about October 17, 2017, Plaintiff was informed by Ms. Crystal Ojeda, Ms.

Olga Wilson and Mr. Scott that she was being written up, disciplined. Plaintiff was handed a

written statement and was told to execute the document, which she refused. Plaintiff was not

provided a copy of the statement

       k.      On or about October 17, 2017, Plaintiff was instructed by HR’s personnel to go to

her physician and obtain a written medical release with no restrictions. Plaintiff was told by

HR’s personnel not to return to work unless she had full medical release.

       l.      On or about November 2, 2017, the Plaintiff received a letter from Ms. Crystal

Ojeda, addressing Plaintiff concerns about an accommodation for her injured hand. Ms. Ojeda

instructed the Plaintiff to take the provided form to her treating Physician and obtain a

Functional Capacity Evaluation (FCE).

       m.      On or about January 8 2018, Plaintiff provided a FCE performed by E. Reuben

Rodriguez, OTR, OWCE dated January 4, 2018 (Ex. 3). Plaintiff further informed Defendant(s)

that she had been reporting for work via the absent line on a daily basis as instructed by Ms.

Crystal Ojeda, HR.



                                                 5
             Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 6 of 8



        n.       On or about March 6, 2018, the Plaintiff received a letter from Defendant(s)

informing her that Defendant(s) had reviewed Plaintiff’s FCE in detail and that Defendant(s)

could not accommodate Plaintiff without undue hardship. The Defendant(s) letter included a

Severance Agreement and General Release (Agreement) also informing the Plaintiff that her

employment would cease as of March 5, 2018. (Ex 4).

13.     On or about March 6, 2018, approximately fifteen (15) months after Plaintiff commenced

her employment, the Defendant(s) discriminated against the Plaintiff by wrongfully terminating

the Plaintiff.

                                 VII.   Counts of Discrimination

14.     Paragraphs 1 through 13 above are hereby incorporated herein directly and/or indirectly

by reference and/or implication.

                                            Count One

A.      The Plaintiff alleges that based on the preceding the Defendant(s) discriminated against

Plaintiff due to her age being over 40 years in violation of the ADEA, as amended.

                                            Count Two

B.      The Plaintiff alleges that based on the preceding the Defendant(s) discriminated against

the Plaintiff due to her gender being female in violation of the Title VII of the Civil Rights Act of

1964, as amended.

                                           Count Three

C.      The Plaintiff alleges that based on the preceding the Defendant(s) discriminated against

the Plaintiff due to her National Origin being Afro-American in violation of Title VII of the Civil

Rights Act of 1964, as amended.

                                            Count Four



                                                  6
            Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 7 of 8



D.     Plaintiff alleges that based on the preceding the Defendant(s) discriminated against the

Plaintiff due to her race being Black in violation of the Title VII of the Civil Rights Act of 1964 as

amended.

                                              Count Five

E.     The Plaintiff alleges that based on the preceding the Defendant(s) wrongfully terminated

the plaintiff due to her race, age, gender and National Origin in violation of the Title VII of the

Civil Rights Act of 1964, as amended.

                                         VII.     Remedies

15.    Paragraphs 1 through 14 above are hereby incorporated herein directly and/or indirectly

by reference and/or implication.

16.    Plaintiff demands the following:

       a.      three hundred thousand dollars ($300,000.00) in compensatory damages;

       b.      actual damages including back pay with interest and any other compensatory

damages;

       c.      attorney’s fees and court cost;

       d.      seven hundred fifty thousand dollars ($750,000.00) in punitive damages for pain

and suffering; and,

       e.      any and all relief and remedies found to be just and owing.

                                        IX.      Jury Demand

17.    Paragraph 1 through 16 above are hereby incorporated herein directly and/or indirectly by

reference and/or implication.

18.    The Plaintiff hereby respectfully demands a jury trial.

                                                       Respectfully submitted,



                                                   7
Case 5:18-cv-01219-FB Document 1 Filed 11/23/18 Page 8 of 8



                                 /s/Lorenzo W. Tijerina
                                 Lorenzo W. Tijerina, Attorney for the
                                 Plaintiff, Mary A. Ellis
                                 Local Office: 1911 Guadalupe
                                 San Antonio, Texas 78297
                                 Telephone No: (210) 231-0112
                                 Facsimile No: (210) 212-7215
                                 Email Address: tasesq@msn.com




                             8
